                 Case 1:19-cv-02415-WHP Document 44 Filed 01/15/21 Page 1 of 1




          200 Old Country Road, Suite 2 South, Mineola, NY 11501/Tel: (516) 741-3222/Fax: (516) 741-3223



                                                                    January 14, 2021


VIA ECF


Hon. William H. Pauley III
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

RE:    Renondeau v. Wildlife Conservation Society, et al.
       Case No: 19-cv-2415(WHP)


Dear Judge Pauley:

        I represent the Defendants in the above-referenced matter and write to request an extension of time to
file a motion for summary judgment. The motion is currently due January 15, 2021. I am requesting a two
week extension to January 29, 2021 with any opposition to the motion to be filed by plaintiff by March 5, 2021
and defendants’ reply to be filed by March 12, 2021. I have conferred with my adversaryYusha Hiraman and
she has consented to the extension and the schedule. We leave it to the court to set an oral argument date if the
extension is granted.
        A stipulation to that effect is attached. No prior request for an extension of time has been made on this
motion. Thank you for your attention in this matter.

$SSOLFDWLRQJUDQWHG7KHWHOHSKRQLFRUDO           Respectfully submitted,
DUJXPHQWZLOOEHKHOGRQ$SULODW
                                                     /s/ Oscar Michelen
SP7KHGLDOLQLVSDVVFRGH

                                                     OSCAR MICHELEN

OM:sjk
cc: Gregory Calliste (via ecf)
                                 'DWHG-DQXDU\
                                       1HZ<RUN1HZ<RUN




                                               WWW.CUOMOLLC.COM
